Exhibit 10.1

 

FIRST AMENDMENT

TO

OMNIBUS AGREEMENT

 

First Amendment (this “Amendment”) to Omnibus Agreement dated as of July 2,
2004, by and among Freeport LNG Development, L.P., a Delaware limited
partnership (“Freeport LNG”), Freeport LNG-GP, Inc., a Delaware corporation and
the general partner of Freeport LNG (the “General Partner”), and ConocoPhillips
Company, a Delaware corporation (“COP”).  Each of Freeport LNG, the General
Partner and COP is sometimes referred to herein as a “Party,” and all of them
together are sometimes referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties executed the Omnibus Agreement dated as of December 20,
2003 (the “Omnibus Agreement”) (capitalized terms used herein and not otherwise
defined herein shall have the same meaning assigned to them in the Omnibus
Agreement); and

 

WHEREAS, as a result of the formation of FLNG Land, Inc., a wholly-owned
subsidiary of Freeport LNG, which entity is the tenant under the Leases, the
Parties believe it is in their best interests to amend the Omnibus Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.             Amendments.  The Omnibus Agreement is hereby amended as follows:

 

1.1           The following definitions contained in Article I of the Omnibus
Agreement are hereby deleted and replaced in their entirety with the
corresponding definition below:

 

“Agreement” means this Omnibus Agreement, as amended by the First Amendment to
Omnibus Agreement dated as of July 2, 2004 (the “Amendment”), as may be further
amended or modified from time to time.

 

“Freeport Entities” means Freeport LNG, the General Partner and FLNG Land.

 

“Leases” means (i) the Ground Lease and Development Agreement dated December 12,
2002, between Freeport LNG and the Brazos River Harbor Navigation District of
Brazoria County, Texas (the “District”), as amended and assigned to FLNG Land
pursuant to the Assignment, Consent and Amendment Agreement dated January 28,
2004 among Freeport LNG, FLNG Land and the District, (ii) the Ground Lease and
Slip Development Agreement dated January 19, 2004 between FLNG Land and the
District, and (iii) the Ground Lease and Dock Development Agreement dated
January 28, 2004 between FLNG Land and the District, in each case as the same
may be amended or modified from time to time.

 

“Partnership Leased Property” means any real property and interests in real
property leased by Freeport LNG and FLNG Land, including pursuant to the Leases.

 

--------------------------------------------------------------------------------


 

“Partnership Owned Property” means any real property and interests in real
property owned in fee by Freeport LNG and FLNG Land.

 

1.2           The following definition is hereby added to Article I of the
Omnibus Agreement (in its appropriate alphabetical position):

 

“FLNG Land” means FLNG Land, Inc., a Delaware corporation.

 

1.3           The following subsections of Section 3.2 of the Omnibus Agreement
are hereby deleted and replaced in their entirety with the corresponding
subsection below:

 

(d)           No Consents.  No Governmental Approval of, or registration,
declaration or filing with, any Governmental Entity, or the consent or approval
of any other Person, is required to be obtained or made by or with respect to
any Freeport Entity or any of its Affiliates in connection with (i) the
execution, delivery and performance of the Transaction Documents or the
consummation of the transactions contemplated thereby or (ii) the conduct of the
business of the Freeport Entities following the Closing, with respect to
Freeport LNG and the General Partner, as conducted on the Effective Date, and
with respect to FLNG Land, as conducted on the Closing Date; except to the
extent failure to obtain such Governmental Approval could not reasonably be
expected to have a Freeport Material Adverse Effect, and except those
Governmental Approvals that have not been obtained, but will be obtained by the
time such Governmental Approvals are required for the construction of the
Facility and for which Freeport LNG has no reason to believe that any such
Governmental Approvals will not be obtained in due course prior to the time
required.

 

(f)            Litigation.  There are no Actions pending or, to the Knowledge of
Freeport LNG, threatened against Freeport LNG that have questioned or could
reasonably be expected to question the validity of this Agreement or enjoin or
prohibit any action taken or to be taken pursuant to or in connection with any
of the provisions of the Transaction Documents.  There are no Claims pending, or
to the Knowledge of Freeport LNG or the General Partner, threatened against any
Freeport Entity.  No Freeport Entity is a party or subject to or in default
under any judgment, order, injunction or decree of any Governmental Entity or
arbitration tribunal applicable to it or any of its properties, assets,
operations or business.  There is no pending, or, to the Knowledge of Freeport
LNG or the General Partner, threatened, investigation of or affecting any
Freeport Entity by any Governmental Entity.  This Section 3.2(f) does not relate
to matters concerning Taxes, such items being the subject of Section 3.2(m).

 

(g)           Absence of Undisclosed Liabilities.  Neither Freeport LNG nor the
General Partner has any Liabilities that are of a nature required under GAAP to
be disclosed, reflected or reserved against on the applicable Freeport Financial
Statements except (i) Liabilities disclosed, reflected or reserved against on
the applicable Freeport Financial Statements or (ii) Liabilities arising in the
ordinary course of business or as contemplated by the Transaction Documents. 
FLNG Land has no Liabilities, except Liabilities pursuant to the terms of the
Leases, that would be required under GAAP to be disclosed.

 

(j)            Real Property.  Freeport LNG and FLNG Land have (i) good and
insurable fee title to all Partnership Owned Property and (ii) good and valid
title to the leasehold estates in all Partnership Leased Property, in each case
free and clear of all Liens, leases, assignments, subleases, Easements,
covenants and other similar restrictions of any nature whatsoever, except (i)
such as could not reasonably be expected to have a Freeport Material

 

2

--------------------------------------------------------------------------------


 

Adverse Effect, (ii) Permitted Liens, and (iii) all land use (including
environmental and wetlands) zoning, building and other similar restrictions.

 

(m)          Taxes.

 

(i)            All Returns required to be filed by any Freeport Entity or with
respect to any Tax for which any Freeport Entity is liable or that relates to
the business of any Freeport Entity have been duly and timely filed in a proper
manner with the appropriate Governmental Entity, each such Return is true,
correct and complete in all material respects, each Tax shown to be payable on
each such Return has been timely paid in full, each Tax payable by or with
respect to any Freeport Entity (or Seller, as a result of owning an interest in
the General Partner) by assessment has been timely paid in the amount assessed
and adequate reserves have been established on the books of the applicable
Freeport Entity, as the case may be, for all Taxes for which such Freeport
Entity, as the case may be, is liable or that relate to the business of any
Freeport Entity, but the payment of which is not yet due. No Freeport Entity is,
or ever has been, liable for any Tax payable by reason of the income or property
of a Person other than a Freeport Entity. Each Freeport Entity, as applicable,
has timely filed true, correct and complete declarations of estimated Tax with
respect to each Freeport Entity and/or the business of each Freeport Entity in
each jurisdiction in which any such declaration is required to be filed by it. 
No Liens for Taxes exist upon the property or other assets of any Freeport
Entity, except liens for Taxes which are not yet due. No Freeport Entity (nor
Seller, as a result of owning an interest in the General Partner) is, nor has
been, subject to Tax in any jurisdiction outside of the United States.  No claim
has ever been made by any Governmental Entity in any jurisdiction where no
Freeport Entity (nor Seller on their behalf) files Tax returns that any Freeport
Entity is or may be subject to taxation in that jurisdiction.

 

(ii)           No litigation with respect to any Tax for which any Freeport
Entity is asserted to be liable (or is asserted to relate to the business of any
Freeport Entity) is pending or, to the Knowledge of any Freeport Entity,
threatened and there is no basis on which any material deficiency in Tax can be
asserted against any Freeport Entity, insofar as such deficiency relates to any
Freeport Entity or the business of any Freeport Entity.  No requests for rulings
or determinations in respect of any Taxes are pending between any Freeport
Entity and any Governmental Entity.  No extension of any period during which any
Tax may be assessed or collected and for which any Freeport Entity is or may be
liable has been granted to any Governmental Entity.  No audit or similar
proceeding with respect to any Tax for which any Freeport Entity is or may be
liable is pending or, to the Knowledge of each Freeport Entity, threatened.  No
Freeport Entity has executed any closing agreement pursuant to IRC Section 7121
(or any predecessor provision) or any similar provision of state or local law
with respect to itself or any other Freeport Entity.

 

(iii)          No Freeport Entity is, or has been, a party to any tax allocation
or sharing agreement.  All amounts required to be withheld by any Freeport
Entity or with respect to the business of any Freeport Entity and paid to
Governmental Entities for income, social security, unemployment insurance,
sales, excise, use and other Taxes (including in respect of any employees,
directors and non-resident Persons) have been collected or withheld and paid to
the proper Governmental Entity.  Each Freeport Entity has made all deposits
required by applicable Law to be made with respect to employees’ withholding and
other employment Taxes relating to employees of any Freeport Entity or the
business of any Freeport Entity.

 

(iv)          Freeport LNG has been, at all times from its formation, and will
be, at all times through the Closing, classified as a partnership for federal
Income Tax purposes.

 

3

--------------------------------------------------------------------------------


 

The General Partner has been, at all times from its organization, and will be,
at all times through the Closing, classified as a corporation as defined in
Treasury Regulation 301.7701-2(b)(1).  The General Partner is the “tax matters
partner” of Freeport LNG within the meaning of Section 6231 of the IRC and the
regulations thereunder for all federal Income Tax periods of the General Partner
ending on or before the Closing Date.  FLNG Land has been, at all times from its
organization, and will be, at all times through the Closing, classified as a
corporation as defined in Treasury Regulation 301.7701-2(b)(1).

 

(n)           Licenses; Permits.  To the Knowledge of each Freeport Person,
except for FERC Approval, each Freeport Entity shall be able to timely obtain
all Governmental Approvals (i) necessary for the ownership, operation or leasing
of the Partnership Property and each Freeport Entity’s personal property and
(ii) that are necessary or useful for the conduct of the business of the
Freeport Entities, except where the failure to have such Governmental Approvals
would not have a Freeport Material Adverse Effect.  To the Knowledge of each
Freeport Person, the transactions contemplated hereby shall not adversely affect
Freeport LNG’s rights under any such Governmental Approvals.

 

(o)           Compliance with Laws.  To the Knowledge of each Freeport Entity,
each Freeport Entity is in material compliance with all Laws, including those
relating to occupational health and safety.  No Freeport Entity has received any
written communication since its formation that has not been satisfactorily
resolved from a Governmental Entity that alleges that any Freeport Entity is not
in compliance in any material respect with any Laws, and no Freeport Entity has
Knowledge of any investigation or review pending or threatened by any
Governmental Entity relating to any alleged violation.  This Section 3.2(o) does
not relate to matters with respect to Taxes or to environmental matters, which
are the subject of Section 3.2(m) and Section 3.2(p), respectively.

 

(q)           Benefit Plans.

 

(i)            No Freeport Entity has any “employee pension benefit plans” (as
defined in Section 3(2) of ERISA) (sometimes referred to herein as “Company
Pension Plans”), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA), stock option, stock purchase, or deferred compensation plans or
arrangements or other benefit plans maintained, or contributed to, by any
Freeport Person for the benefit of any employee of any Freeport Entity (all the
foregoing being herein referred to as “Freeport Benefit Plans”).

 

(ii)           Each Freeport Entity is in compliance in all material respects
with the applicable provisions of ERISA and the IRC.

 

(iii)          At no time since the inception of Freeport LNG has any Freeport
Person been required to contribute to any “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) for the benefit of any employee of any Freeport
Entity or incurred any withdrawal liability, within the meaning of Section 4201
of ERISA, with respect to any such multiemployer plan, which liability has not
been fully paid as of the date hereof, or announced an intention to withdraw,
but not yet completed such withdrawal, from any such multiemployer plan.

 

(iv)          No employee or former employee of any Freeport Entity will become
entitled to receive from COP any bonus, retirement, severance, job security or
similar benefit or any enhanced benefit as a result of the transactions
contemplated hereby; provided,

 

4

--------------------------------------------------------------------------------


 

however, that Freeport LNG shall be entitled to pay any bonus set forth in or
permitted by the four employment agreements of Freeport LNG previously provided
to COP.

 

(v)           No plan, program or arrangement maintained by any Freeport Person
provides for post-retirement medical benefits, post-retirement death benefits or
other post-retirement welfare benefits, except to the extent of the continuation
coverage rules as provided under the provisions of Section 4980B of the IRC and
Sections 601 through 608 of ERISA.

 

(r)            Regulatory Authority.  No Freeport Entity is regulated as a
pipeline company by the State of Texas.  No Freeport Entity is subject to
regulation as (i) a “holding company,” an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” or a “public utility,” as each of
such terms is defined in the Public Utility Holding Company Act of 1935, as
amended, and the rules and regulations thereunder or (ii) an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

(s)           Certain Transactions.   Except as otherwise set forth in the Loan
Documents, no Freeport Entity is a surety, guarantor or indemnitor of any
indebtedness or other obligation of any other Person.

 

(t)            Improper Payments.  To the Knowledge of each Freeport Person, no
employee or agent of any Freeport Entity has made any payment of funds or
received or retained any funds in either case in violation of any Law.

 

(v)           Patents.  Freeport LNG has a perpetual, non-exclusive and
royalty-free license to utilize U.S. Patent Number 6,644,041 B1 in connection
with the Facility.

 

(w)          Securities.  Except for the general and limited partnership
interests set forth in the Partnership Agreement, there are no other equity
securities or interests of Freeport LNG or any securities or interests in
Freeport LNG reserved for issuance.  All of the general and limited partnership
interests in Freeport LNG were issued in compliance with all applicable federal
and state securities laws.  Except for its ownership of all of the issued and
outstanding common stock of FLNG Land, Freeport LNG does not directly or
indirectly own any capital stock of, or other equity interests in, any
corporation, partnership, limited liability company or other Person, and
Freeport LNG is not a member of, or a participant in, any limited liability
company, partnership, joint venture, strategic alliance or any other Person,
association or business arrangement, and Freeport LNG has not entered into any
agreement or commitment to do any of the foregoing.

 

(x)            Disclosure.  No representation or warranty of Freeport LNG
contained in this Agreement or any other Transaction Document, and no statement
contained in any letter, certificate or other document signed by or on behalf of
any Freeport Entity and addressed or directed to any of the COP Participants or
any of their representatives pursuant to any Transaction Document or in
connection with the subject matter of any Transaction Document, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements contained herein and therein not
misleading or necessary in order to fully and fairly provide the information
required to be provided in any such Transaction Document, letter, certificate or
other document.

 

5

--------------------------------------------------------------------------------


 

1.4           Section 5.2(a) of the Omnibus Agreement is hereby deleted and
replaced in its entirety with the following:

 

(a)           Representations and Warranties.  The representations and
warranties set forth in Sections 3.2 and 3.3 qualified as to materiality shall
be true and correct, and those not so qualified shall be true and correct in all
material respects, in each case when made and as of the Closing Date; provided
that in the event that any representation and warranty is not true and correct
as of the Closing as a result of any action approved by COP under
Section 4.2(c), such representation and warranty shall be deemed to be true and
correct as of the Closing; provided further that the Parties acknowledge (i) the
representations and warranties set forth in Section 3.2 (without taking into
account the modifications thereto made by the Amendment) are made only as of the
Effective Date, and (ii) the representations and warranties set forth in
Section 3.2 that are modified by the Amendment are made as of the Closing Date
and not as of any earlier date.

 

1.5           Section 9.1 of the Omnibus Agreement is hereby deleted and
replaced in its entirety with the following:

 

9.1           Arbitration.  Any Dispute between (i) COP, COP Lender and/or COP
LNG and (ii) Freeport LNG and/or the General Partner (except for any Dispute
under the Loan Documents) shall be exclusively and definitively resolved through
final and binding arbitration under the terms of Section 22.1 of the TUA in the
form that is in effect on the Closing Date, and the provisions of Section 22.1
of the TUA in the form that is in effect on the Closing Date are hereby
incorporated herein by reference and shall apply in such form, mutatis mutandis,
notwithstanding any amendment, modification or termination of the TUA.

 

2.             The Omnibus Agreement as modified by this Amendment shall
continue in full force and effect.

 

3.             This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.  Each Party agrees to accept the facsimile
signature of the other Parties and to be bound by its own facsimile signature;
provided, however, that the Parties shall exchange original signatures by
overnight mail.

 

4.             GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF TEXAS OR ANY OTHER JURISDICTION) TO THE EXTENT SUCH PROVISIONS OR RULES WOULD
APPLY THE LAW OF ANOTHER JURISDICTION.

 

5.             The rules of interpretation and construction contained in
Sections 8.6 and 8.14 of the Omnibus Agreement, respectively, shall apply to
this Amendment and are incorporated herein by reference.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
individually or by their duly authorized officers on the date first above
written.

 

 

COP:

CONOCOPHILLIPS COMPANY

 

 

 

 

 

By:

 /s/ S.L. Cornelius

 

 

Name:

 S.L. Cornelius

 

 

Title:

 Vice President

 

 

 

 

 

FREEPORT LNG:

FREEPORT LNG DEVELOPMENT, L.P.

 

 

 

 

 

By:  Freeport LNG-GP, Inc.

 

Its:  General Partner

 

 

 

By:

/s/ Michael S. Smith

 

 

Name: Michael S. Smith

 

Title: Chief Executive Officer

 

 

 

 

GENERAL PARTNER:

FREEPORT LNG-GP, INC.

 

 

 

 

 

By:

/s/ Michael S. Smith

 

 

Name: Michael S. Smith

 

Title: Chief Executive Officer

 

7

--------------------------------------------------------------------------------